Exhibit IAMGOLD CORPORATION CONSOLIDATED FINANCIAL STATEMENTS AS AT DECEMBER 31, Management’s responsibility for financial reporting 2 Auditors’ report 3 Financial statements Consolidated balance sheets 4 Consolidated statements of earnings 5 Consolidated statements of comprehensive income 6 Consolidated statements of retained earnings 6 Consolidated statements of cash flows 7 Notes to consolidated financial statements 8 to 51 IAMGOLD Corporation 1 Consolidated Financial Statements Management’s Responsibility for Financial Reporting To the Shareholders and Directors of IAMGOLD Corporation The accompanying consolidated financial statements of IAMGOLD Corporation (“the Company”), their presentation and the information contained in the annual report, including information determined by specialists, are the responsibility of management. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada.The financial information on the Company presented elsewhere in the annual report is consistent with that in the consolidated financial statements. The integrity of the consolidated financial reporting process is the responsibility of management.Management maintains systems of internal controls designed to provide reasonable assurance that transactions are authorized, assets are safeguarded, and reliable financial information is produced.Management selects accounting principles and methods that are appropriate to the Company’s circumstances, and makes certain determinations of amounts reported in which estimates or judgments are required. The Board of Directors is responsible for ensuring that management fulfills its responsibility for financial reporting.The Board carries out this responsibility principally through its Audit Committee which consists of outside directors.The Board of Directors has also designated the Chairman of the Audit Committee as the Company’s financial expert.The Audit Committee meets periodically with management and the external auditors to discuss internal controls, auditing matters and financial reporting requirements.The Audit Committee satisfies itself that each party is properly discharging its responsibilities; reviews the quarterly and annual consolidated financial statements and any reports by the external auditors; and recommends the appointment of the external auditors for review by the Board and approval by the shareholders. The external auditors audit the consolidated financial statements annually on behalf of the shareholders. The external auditors have full and free access to management and the Audit Committee. Joseph F. Conway Carol Banducci Chief Executive Officer Chief Financial Officer March 26, 2009 March 26, 2009 IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 2 Auditors' Report To the Shareholders of IAMGOLD Corporation We have audited the consolidated balance sheets of IAMGOLD Corporation ("the Company") as at December 31, 2008 and 2007 and the consolidated statements of earnings, comprehensive income and retained earnings and cash flows for each of the years in the three-year period ended December31, 2008.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2008 in accordance with Canadian generally accepted accounting principles. KPMG LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada March 26, IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 3 Consolidated Balance Sheets (Expressed in thousands of US dollars) At December 31 Note 2008 2007 Assets $ $ Current assets: Cash and cash equivalents 7 117,989 113,265 Gold bullion (market value $151,079; December 31, 2007: $129,193) 8 70,191 53,982 Receivables and other 9 64,163 77,221 Inventories 10 92,801 89,230 345,144 333,698 Other long-term assets 11 105,235 88,416 Working interests 12 153,171 112,478 Royalty interests 13 30,801 34,835 Mining assets 14 1,041,555 1,023,961 Exploration and development 15 121,689 225,473 Goodwill 16 342,046 361,648 Other intangible assets 17 12,045 15,103 2,151,686 2,195,612 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities 146,668 129,804 Dividends payable 17,740 17,625 Credit facility 20 50,000 4,000 Current portion of long-term liabilities 19 25,291 26,298 239,699 177,727 Long-term liabilities: Debt 20 5,467 5,696 Future income and mining tax liability 21 159,739 157,956 Asset retirement obligations 22 70,490 77,506 Other long-term liabilities 6,239 6,360 Long-term portion of forward sales liability - 10,472 241,935 257,990 Non-controlling interests 14,386 8,579 Shareholders’ equity: Common shares 24 (b) 1,655,755 1,633,119 Contributed surplus 25 39,242 20,034 Warrants 24 (h) - 24,391 Retained earnings 21,897 49,553 Accumulated other comprehensive income (loss) 26 (61,228 ) 24,219 1,655,666 1,751,316 2,151,686 2,195,612 Commitment and Contingencies (note 33) Subsequent events (note 37) See the accompanying notes which are an integral part of these consolidated financial statements. On behalf of the Board WILLIAM D. PUGLIESE JOSEPH F. CONWAY Director Director IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 4 Consolidated Statements of Earnings (Expressed in thousands of US dollars, except per share amounts) Years ended December 31 Note 2008 2007 2006 $ $ $ Revenues 869,636 678,131 303,345 Expenses: Mining costs, excluding depreciation, depletion and amortization 27 451,830 426,487 153,325 Depreciation, depletion and amortization 169,629 117,581 50,084 621,459 544,068 203,409 248,177 134,063 99,936 Earnings from working interests 12 24,273 25,392 28,874 272,450 159,455 128,810 Other: Corporate administration 42,035 33,513 18,119 Exploration 33,628 28,446 15,213 Impairment charges 28 129,861 99,628 1,582 Interest expense 20 675 1,309 727 Foreign exchange 1,068 1,911 (55 ) Derivative loss (gain) 29 4,341 (549 ) 76 Other income (783 ) (5,884 ) (4,219 ) 210,825 158,374 31,443 Non-controlling interests 3,120 1,764 210 213,945 160,138 31,653 Earnings (loss) before income and mining taxes 58,505 (683 ) 97,157 Income and mining taxes: 21 Current taxes 76,340 26,958 22,504 Future taxes expense (recovery) (7,919 ) 14,419 2,265 68,421 41,377 24,769 Net earnings (loss) from continued operations (9,916 ) (42,060 ) 72,388 Net earnings from discontinued operations, net of tax 6 - - 93 Net earnings (loss) (9,916 ) (42,060 ) 72,481 Weighted average number of common shares outstanding (in thousands) 24 (i) Basic 295,430 293,284 186,485 Diluted 295,430 293,284 187,655 Basic and diluted net earnings (loss) from continuing operations per share (0.03 ) (0.14 ) 0.39 Basic and diluted net earnings (loss) per share (0.03 ) (0.14 ) 0.39 See the accompanying notes which are an integral part of these consolidated financial statements. IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 5 Consolidated Statements of Comprehensive Income and Retained Earnings (Expressed in thousands of US dollars) Years ended December 31 Note 2008 2007 2006 COMPREHENSIVE INCOME $ $ $ Net earnings (loss) (9,916 ) (42,060 ) 72,481 Other comprehensive income, net of tax: Cumulative translation adjustment Unrealized gain (loss) on translating financial statements of net investment in self-sustaining foreign denominated operations (78,561 ) 29,883 (4,836 ) Reversal of unrealized foreign exchange gain on disposal of the Sleeping Giant mine (2,045 ) - - (80,606 ) 29,883 (4,836 ) Change in unrealized gains (losses) on available-for-sale financial assets Unrealized losses on available-for-sale financial assets (6,158 ) (3,978 ) - Income tax impact 912 434 - (5,246 ) (3,544 ) - Reversal of unrealized losses following the sale or i mpairment of available-for-sale financial assets Unrealized losses on available-for-sale financial assets 409 1,624 - Income tax impact (4 ) (180 ) - 405 1,444 - Total other comprehensive income (loss), net of tax 26 (85,447 ) 27,783 (4,836 ) Comprehensive income (loss) (95,363 ) (14,277 ) 67,645 RETAINED EARNINGS $ $ $ Retained earnings, beginning of year 49,553 108,932 54,021 Change in accounting policies, related to financial instruments - 306 - Restated balance, beginning of year 49,553 109,238 54,021 Net earnings (loss) (9,916 ) (42,060 ) 72,481 Dividends (17,740 ) (17,625 ) (17,570 ) Retained earnings, end of year 21,897 49,553 108,932 See the accompanying notes which are an integral part of these consolidated financial statements. IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 6 Consolidated Statements of Cash Flows (Expressed in thousands of US dollars) Years ended December 31 Note 2008 2007 2006 $ $ $ Operating activities: Net earnings (loss) from continuing operations (9,916 ) (42,060 ) 72,388 Disbursement to defined benefit plans (170 ) (2,285 ) (7,168 ) Disbursement to asset retirement obligations (9,769 ) (359 ) (495 ) Items not affecting cash: Earnings from working interests, net of dividends (24,273 ) (25,392 ) (19,424 ) Depreciation, depletion and amortization 169,629 117,581 50,084 Impairment charges 129,861 99,628 1,582 Amortization of forward sales liability (17,874 ) (34,935 ) (11,322 ) Future income and mining taxes (7,919 ) 14,419 2,265 Stock-based compensation 4,035 2,855 3,016 Derivative loss (gain) 4,341 (549 ) 76 Non-controlling interests 3,120 1,764 210 Other 4,967 8,768 (802 ) Change in non-cash working capital 9,346 (22,306 ) (15,199 ) 255,378 117,129 75,211 Investing activities: Business acquisitions 5 (98,273 ) (173 ) (877 ) Short-term deposits - 39 4,897 Investments (1,961 ) - - Restricted cash (4,205 ) (379 ) - Mining assets (159,506 ) (96,959 ) (15,012 ) Exploration and development (9,813 ) (23,179 ) (10,802 ) Long-term ore stockpiles (17,808 ) (9,586 ) (11,219 ) Net proceeds (acquisition) of other assets (968 ) 14,977 12,020 Note receivable - - 4,475 Distributions received from working interests - - 25,100 Gold bullion royalties and gold receivable - - 3,718 (292,534 ) (115,260 ) 12,300 Financing activities: Proceeds from loan 50,000 7,500 9,031 Repayment of debt (4,960 ) (36,694 ) (26,350 ) Issue of common shares, net of issue costs 14,465 5,089 11,524 Share purchase loan - 295 - Dividends paid (17,625 ) (17,570 ) (8,870 ) Repurchase of call options - - (3,363 ) 41,880 (41,380 ) (18,028 ) Increase (decrease) in cash and cash equivalents from continuing operations 4,724 (39,511 ) 69,483 Increase (decrease) in cash and cash equivalents from discontinued operations 6 - 28,451 (1,579 ) Net increase (decrease) in cash and cash equivalents 4,724 (11,060 ) 67,904 Cash and cash equivalents, beginning of year 113,265 124,325 56,421 Cash and cash equivalents, end of year 7 117,989 113,265 124,325 Information related to consolidated statements of cash flow (note 30) See the accompanying notes which are an integral part of these consolidated financial statements. IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 7 Notes to Consolidated Financial Statements (Amounts in notes are in USdollars, and tabular amounts are in thousands of USdollars, except where otherwise indicated) 1. Nature of Operations and Basis of presentation IAMGOLD Corporation (“IAMGOLD” or “the Company”) is engaged in the exploration, development and operation of gold mining properties and the operation of a niobium mine.The consolidated financial statements of IAMGOLD are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).Summarized below are those policies considered significant to the Company.Reference to the Company included herein means the Company and its consolidated subsidiaries and joint ventures. 2. Significant Accounting Policies (i) Basis of consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries. Interests in joint ventures are accounted for by the proportionate consolidation method.The Company applies the equity method of accounting for its working interests.All significant intercompany balances and transactions have been eliminated. (ii) Use of estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reported year. The most significant estimates relate to mineral reserves and resources, long-lived asset valuations and goodwill, carrying values of working interests, royalty interests, depreciation and amortization rates, employee future benefit costs, fair value of derivative instruments, asset retirement obligations, future income and mining taxes, and contingent liabilities.Actual results could be materially different from those estimates. (iii) Functional and reporting currency The US dollar is the functional and reporting currency of the Company. The functional currency of Canadian mining activities is the Canadian dollar.Assets and liabilities of Canadian mining activities are translated into US dollars at the exchange rate in effect at the balance sheet date and revenues and expenses are translated at the average rate in effect during the period.Within the Canadian operations, translation adjustments arising from changes in exchange rates are deferred and included in cumulative translation adjustment within accumulated other comprehensive income. The US dollar is the functional currency for the Company’s activities in Guyana, Suriname, Ecuador, Peru and Africa as all proceeds from the sale of production and a significant portion of disbursements are in US dollars. Activities in French Guiana, related to a development project, are translated from the €uro to US dollars as follows: monetary items at the exchange rate in effect at the balance sheet date, non-monetary items at historical exchange rates, revenues and expenses at the average exchange rate in effect on the dates they occur and, depreciation and amortization at the same historical exchange rates as the assets to which it relates. IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 8 (iv) Financial instruments Cash and cash equivalents, and Restricted cash Cash and cash equivalents, and restricted cash are designated as held-for-trading and are recorded at fair value. Marketable securities Investments in marketable securities designated as available-for-sale are accounted for at their fair value which is determined based on the last quoted market price.Investments in equity instruments that do not have a quoted market price in an active market are measured at cost. Changes in market value as well as the related tax impact are accounted for in other comprehensive income (“OCI”) until the marketable security is sold or is determined to be other than temporarily impaired.When marketable securities are sold or are determined to be other than temporarily impaired, the related accumulated change in OCI is reversed and the actual gain or loss on disposal or the impairment charge is accounted for in the consolidated statement of earnings. Warrants included in marketable securities are classified as held-for-trading and measured at fair value using the Black-Scholes pricing model.Unrealized gains or losses related to changes in fair value are reported under “Derivative gain or loss” in the consolidated statement of earnings. Gold receivable Gold receivable was considered a hybrid instrument composed of a receivable and an embedded derivative that must be accounted for separately.The receivable was accounted for as an interest bearing receivable, with accrued interest charged to earnings.The embedded derivative was marked-to-market at each balance sheet date based on the change in gold price with the variation charged to earnings under “Derivative gain or loss”. Debt Debt is accounted for at amortized cost, using the effective interest method. Commodity and foreign exchange contracts The forward sales contracts, assumed through the acquisition of Gallery Gold Limited (“GGL”), are accounted for as normal purchase and sales contracts whereby deliveries are recorded at their respective forward prices.On delivery of gold into the forward contracts, the related acquired liability is amortized and recorded into gold revenue. The change in market value of forward contracts, assumed through the acquisition of Cambior was included in the statement of earnings as a derivative gain or loss.On delivery of gold into the forward contracts, the related marked-to-market value was amortized and recorded into gold revenue. The derivative instruments related to foreign exchange and heating oil entered into in 2008, and gold forward contracts assumed following the acquisition of EURO Ressources S.A., are accounted for at their fair value on the balance sheet date.The fair value of these derivative instruments is included on the balance sheet and the change in market value from the acquisition or inception is included in the statement of earnings as a derivative gain or loss. (v) Gold bullion Investments in gold bullion are valued at the lower of average cost and net realizable value. IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 9 (vi) Inventories Gold production inventory, niobium production inventory and concentrate inventory are valued at the lower of cost and net realizable value.Production costs include the cost of materials, labor, mine site production overheads and depreciation to the applicable stage of processing. Ore stockpiles are valued at the lower of cost and net realizable value.The cost of ore stockpiles is increased based on the related current mining cost of the period, and decreases in ore stockpiles are charged back to mining costs using the weighted average cost per tonne.Ore stockpiles are segregated between current and long-term inventory. Mine supplies are valued on an average purchase cost basis with appropriate provisions for redundant and slow-moving items. (vii) Capital assets Capital assets include the following categories of assets: furniture and equipment, computer equipment, software, scientific instruments and equipment, vehicles, land and leasehold improvements.Depreciation is calculated based on the estimated useful lives of the assets and in the case of leasehold improvements, over the remaining lease term determined at the time of acquisition. (viii) Working interests Working interests are accounted for using the equity method.Any fair value increment related to the original acquisition of the working interests is amortized on a units-of-production basis over the estimated economic life of the mine corresponding to the proven and probable reserves.Working interests include changes in the investment as a result of income or loss reported by the company in which IAMGOLD has invested.This change is accounted for in the statement of earnings as earnings from working interests.Cash received from working interests is accounted for as a decrease of working interests in the balance sheet. (ix) Royalty interests The Company records its royalty interests at cost.Amortization of producing royalty interests is calculated using the units-of-production method with an estimated economic life of mine corresponding to the property’s reserves and resources. (x) Mining assets and Stripping costs Mining assets represent the capitalized expenditures related to the operation of mineral properties including plant and equipment, mining properties, deferred costs and construction in progress.Upon commencement of commercial production, related capital expenditures for any given mining assets are amortized on a straight line basis or using the units-of-production method over the estimated economic life of the mine which refers to proven and probable reserves.If a property is abandoned or deemed economically unfeasible, the related project balances are written off.Amounts relating to values beyond proven and probable (“VBPP”) reserves are not amortized until resources are converted into reserves. Mining costs associated with stripping activities in an open pit mine are expensed unless the stripping activity can be shown to represent a betterment to the mineral property which requires such costs be capitalized. Capitalized stripping costs are amortized over the reserves that directly benefit from the stripping activity on a units-of-production basis. IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 10 (xi) Exploration and development Exploration expenses incurred prior to the date of establishing that a property has mineral resources with the potential of being economically recoverable are charged against earnings.Development costs incurred subsequent to this date are capitalized until such time as the projects are brought into production or are deemed economically unfeasible.All administrative costs that do not directly relate to specific exploration and development activity are expensed as incurred.Interest costs are not capitalized until the decision to develop a property is made. (xii) Impairment of long-lived assets Long-lived assets subject to amortization are reviewed for impairment periodically or whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.An impairment loss must be recognized if the carrying amount of a long-lived asset exceeds the sum of the undiscounted cash flows expected to result from its use and eventual disposition.In that event, the asset must be written down to its fair value and an impairment loss recorded in earnings.Net estimated future cash flows, on an undiscounted basis, from each long-lived asset (mining assets, working interests and royalty interests) are calculated based on anticipated future metal production (proven and probable reserves as well as value beyond proven and probable reserves), estimated metal prices, operating, capital and site restoration expenses and estimated future foreign exchange rates.The fair value is based on the present value of the estimated cash flows.Management’s estimate of future cash flows is subject to risk and uncertainties and is reasonably possible that changes could occur which may affect the recoverability of the Company’s long-lived assets and may have a material effect on the Company’s results of operations and financial position. (xiii) Goodwill and Goodwill impairment Business acquisitions are accounted for using the purchase method whereby acquired assets and liabilities are recorded at fair value as of the date of acquisition with the excess of the purchase price over such fair value recorded as goodwill.Goodwill is assigned to the reporting units and is not amortized. Goodwill is tested for impairment at least annually or when there is evidence of potential impairment.The fair value of each reporting unit, that includes goodwill, is compared to the total carrying amount (including goodwill) of that reporting unit.If the fair value exceeds the carrying value, goodwill is not considered to be impaired.If the fair value is less than the carrying value, the fair values of the assets and liabilities within the reporting unit are estimated.The difference between the fair value of the identifiable assets and liabilities within the reporting unit and the fair value of the entire reporting unit represents the implied fair value of the goodwill of the reporting unit.When the carrying value of goodwill exceeds the implied fair value, the excess is charged to earnings in the period in which the impairment is determined. (xiv) Other intangible assets Other intangible assets are related to the fair value of favorable supplier contracts accounted for following the purchase of Cambior.Fair value was determined using a differential cost method based on the costs expected to be saved due to the favorable terms of the supplier contracts.Other intangible assets are amortized under the straight-line method based on the terms of each contract. IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 11 (xv) Income and mining taxes The Company uses the asset and liability method of accounting for income taxes.Under this method, future income and mining tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Future income and mining tax assets and liabilities are measured using enacted or substantively enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.A valuation allowance is recorded against any future income and mining tax asset if it is more likely than not that the asset will not be realized.The effect on future income and mining tax assets and liabilities of a change in tax rates is recognized in earnings in the year that includes the date of enactment or substantive enactment.Mining taxes represent Canadian provincial taxes levied on mining operations and are classified as income taxes since such taxes are based on a percentage of mining profits. (xvi) Asset retirement obligations The Company recognizes, when the legal obligation is incurred, the fair value of an estimated liability for the future cost of restoring a mine site upon termination of the operation with a corresponding increase in the carrying value of the related long-lived asset.The Company amortizes the amount added to the asset using the depreciation method established for the related asset.An accretion expense in relation with the discounted liability over the remaining life of the mining properties is recorded in mining costs.The liability is adjusted at the end of each period to reflect the passage of time and changes in the estimated future cash flows underlying the obligation.Environmental and on-going site reclamation costs at operating mines are charged to operations in the period during which they occur. (xvii) Flow-through shares Flow-through common shares require the Company to incur an amount equivalent to the proceeds of the issue on prescribed resource expenditures in accordance with the applicable tax legislation.The Company recognizes future income tax liability for flow-through shares, and reduces shareholders’ equity, on the date that the tax credits associated with the expenditures are renounced, provided there is reasonable assurance that the expenditures will be made. (xviii) Stock-based compensation plans The Company has the following stock-based compensation plans with related costs included in corporate administration expenses in the statement of earnings. a. Share options Compensation costs, measured at the grant date based on the fair value of the options and recognized over the related service period, are accounted for as an expense in the statement of earnings and credited to contributed surplus within shareholders’ equity. Consideration paid by employees when the options are exercised, as well as the fair value at the grant date of options exercised, is added to common shares. b. Share bonus plan The Company expenses share bonuses granted to employees over the three-year or five-year vesting period. Share bonuses to directors are expensed on issuance as they vest immediately. IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 12 c. Share purchase plan Prior to January 1, 2007, the Company expensed its contribution to the employees’ share purchase plan when the shares were issued or issuable. Effective January 1, 2007, the Company initiated a new share purchase plan where the Company contributes towards the purchase of shares on the open market. The Company’s contribution vests on December 31 of each year and is charged to earnings in the year of contribution. d. Deferred share plan The Company expenses deferred share units granted to employees over the four-year vesting period. (xix) Revenue recognition Revenues include gold, niobium and by-product concentrate as well as royalty revenue. Revenue from the sale of gold bullion and by-products (silver and copper concentrate) is recognized when the metal is delivered and title transfers to the counterparties to the transaction. Revenue for the sale of niobium in the form of ferroniobium, is recognized when legal title (rights and obligations) to the ferroniobium is transferred to buyers depending on the terms of each specific contract.The Company has three types of contractual terms based on individual customer agreements.The first type of contract includes terms where title transfers once the product is shipped from the Company’s facility.The second type of contract includes terms where title transfers once the product is delivered to the customer’s location.The third type of contract includes terms where title transfers when the customer receives the product directly from the plant. Royalty revenue is recognized when the Company has reasonable assurance with respect to measurement and collectability.The Company holds two types of royalties: a. Revenue based royalties such as Net Smelter Return (“NSR”) or Gross Proceeds Royalties: Revenue based royalties are based on the proceeds of production paid by a smelter, refinery or other customer to the miner and upon the sale or other disposition of minerals recovered from the property on which the royalty interest is held.The form, manner and timing of the receipt of any specific royalty payment by the Company are governed by the corresponding royalty agreement with the owner of the royalty property. b. Profits based royalties such as Net Profits Interests (“NPI”): A NPI is a royalty based on the profit after allowing for costs related to production.The expenditure that the operator deducts from revenues is defined in the relevant royalty agreements.Payments generally begin after pay-back of capital costs.The royalty holder is not responsible for providing capital nor covering operating losses or environmental liabilities.Revenue is recognized in accordance with the relevant agreement. (xx) Earnings per share Basic earnings per share are calculated by dividing net earnings by the weighted average number of common shares outstanding during the year.The calculation of diluted earnings per share uses the treasury stock method which adjusts the weighted average number of shares for the dilutive effect of share options and warrants. IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 13 The computation of diluted earnings per share assumes the conversion, exercise, or contingent issuance of securities only when such conversion, exercise or issuance would have a dilutive effect on earnings per share.When there is a loss before discontinued operations, including potential common shares in the computation of the diluted per share amount of that loss is always anti-dilutive.Although including those potential common shares in the other diluted per share computations may be dilutive relative to their corresponding basic per share amounts, no potential common shares are included in the computation of any diluted per share amount when the Company has a loss before discontinued operations. 3. Changes in accounting policies (a)Financial instruments—disclosures and presentation The Canadian Institute of Chartered Accountants (“CICA”) issued new accounting standards: Section 3862—Financial instruments – disclosures, and Section 3863—Financial instruments – presentation, which were effective for the Company on January 1, 2008. The new sections replace Section 3861—Financial instruments – disclosure and presentation. Section 3862 requires the disclosure of additional qualitative and quantitative information that enables users to evaluate the significance of financial instruments for the entity’s financial position and performance and the nature and extent of risks arising from financial instruments to which the entity is exposed during the period and at the balance sheet date, and how the entity manages those risks.The adoption of this new accounting standard resulted in expanded disclosures contained in note 18. Section 3863 establishes standards for presentation of financial instruments and non-financial derivatives and provides additional guidance for the classification of financial instruments, from the perspective of the issuer, between liabilities and equity, and the classification of related interest, dividends, losses and gains.The adoption of this new accounting standard did not have any impact on the Company’s financial statements. (b)Capital disclosures The CICA issued the new accounting standard Section 1535—Capital disclosures, which was effective for the Company on January 1, 2008. Section 1535 specifies the disclosure of information that enables users of the Company’s financial statements to evaluate the entity’s objectives, policies and processes for managing capital such as qualitative information about its objectives, policies and processes for managing capital, summary quantitative data about what the entity manages as capital, whether the entity has complied with any capital requirements and, if it has not complied, the consequences of non-compliance.The adoption of this new accounting standard resulted in expanded information disclosed in note 31. (c)Inventories In June 2007, the CICA issued Section 3031 – Inventories which replaces Section 3030 – Inventories and establishes standards for the measurement and disclosure of inventories. This section applies to fiscal years beginning on or after January 1, 2008.The main features of the new section are: · Measurement at the lower of cost and net realizable value; · Cost of items that are not ordinarily interchangeable, and goods and services produced and segregated for specific projects, assigned by using a specific identification of their individual costs; · Consistent use of either first-in first-out or weighted average cost formula to measure the cost of other inventories; and · Reversal of previous write-downs to net realizable value when there is a subsequent increase in the value of inventories. IAMGOLD CORPORATION - ANNUAL REPORT - 2008 PAGE 14 This new section also provides for additional disclosure presented in notes10 and 27.The adoption of this new accounting standard resulted in a reclassification of $1,008,000 of capital spares from inventories to mining assets at January 1, 2008.This standard was not adopted on a retrospective basis for years prior to January 1, 2008. 4. Future Accounting Policies (a)Goodwill and intangible assets In February 2008, the CICA replaced Section 3062 – Goodwill and other intangible assets with Section 3064 – Goodwill and intangible assets. This section gives the definition and establishes standards for the recognition, measurement and disclosure of goodwill and intangible assets. Accounting for goodwill and intangible assets following a business combination remains unchanged.Section 3064 gives guidance about internally generated intangible assets.This section applies to fiscal years beginning on or after October 1, 2008.The Company is assessing the impact of this new section and will adopt this standard in 2009. (b)Section 1582, Business combinations; Section 1601, Consolidated financial statements; and Section 1602, Non-controlling interests The CICA issued three new accounting standards in January 2009: Section 1582, Business combinations; Section 1601, Consolidated financial statements; and Section 1602, Non-controlling interests.These new standards will be effective for fiscal years beginning on or after January 1, 2011 and earlier adoption is permitted as of the beginning of a fiscal year.The Company is in the process of evaluating the requirements of the new standards. Sections 1582 replaces section 1581 and establishes standards for the accounting for a business combination.It provides the Canadian equivalent to International Financial Reporting Standards IFRS 3 - Business Combinations. Sections 1601 and 1602 together replace section 1600, Consolidated Financial Statements.Section 1601 establishes standards for the preparation of consolidated financial statements.Section 1602 establishes standards for accounting for a non-controlling interest in a subsidiary in consolidated financial statements subsequent to a business combination.It is equivalent to the corresponding provisions of International Financial Reporting Standard lAS27 -Consolidated and separate financial statements. (c)Credit risk and the fair value of financial assets and financial liabilities In January 2009, the CICA issued EIC-173, Credit risk and the fair value of financial assets and financial liabilities.The Emerging issues committee (“EIC”) reached a consensus that an entity’s own credit risk and the credit risk of the counterparty should be taken into account in determining the fair value of financial assets and financial liabilities, including derivative instruments.This accounting treatment should be applied retrospectively without restatement of prior periods.The adoption of EIC-173 will not have an impact on the Company’s financial statements. 5. Acquisitions and Divestures 2008 Activities Acquisition of EURO Ressources S.A. (“EURO”) In 2008, the Company acquired 52,838,639 shares of EURO representing 84.55% of the current share capital of EURO.
